Citation Nr: 1730632	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1980 to July 1983.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in October 2012, January 2015, and April 2016, when it was remanded for additional development.  Unfortunately for the reasons discussed below, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2016 remand, the Board returned the Veteran's claim for an earlier effective date for the grant of service connection for residuals of post-viral bronchitis and pleurisy to afford her a videoconference hearing.  It does not appear that the Veteran's hearing has been scheduled yet.  Thus, that matter will return to the Board upon completion of the Veteran's hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Preliminarily, there are outstanding medical records.  In an April 2017 report of general information, the Veteran informed VA that she had received treatment for a total right knee replacement at the Durham VA Medical Center from January 2017 to April 2017; she submitted by fax excerpts of records from this treatment.  Nevertheless, the submitted records appear incomplete.  As there are outstanding VA medical records that may pertain to the Veteran's claims, they must be obtained on remand.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

In its April 2016 remand, the Board requested addendum medical opinions regarding the Veteran's ankle disability and claimed back and knee disabilities and opinions were obtained in October 2016.  

With respect to the ankle, the clinician was asked to state whether the Veteran had any right ankle condition other than her service-connected residuals of a right ankle sprain with degenerative joint disease (DJD) and right ankle scar, and whether any change in diagnosis represented a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  The clinician recounted the Veteran's medical history and stated that the Veteran's "ankle conditions are a progression of prior ankle conditions."  However, the clinician did not identify what new ankle conditions existed that represented a progression of the prior ankle diagnosis, nor were the new conditions evident from the medical history included by the clinician.  Thus, the significance of the clinician's ankle opinion is unclear, and an addendum is necessary.

As for the Veteran's back and knee disabilities, the clinician was asked to opine whether those disabilities were caused or aggravated by the Veteran's service-connected right ankle sprain residuals with DJD, right ankle scar associated with right ankle sprain residuals with DJD, and pes planus.  If the clinician rendered a positive opinion for the Veteran's knee disabilities, the clinician was asked to opine whether the Veteran's back disability was caused or aggravated by a knee disability.  The clinician was also asked to reconcile any opinions rendered with the August 2006 letter from Dr. R. C., the October 2007 VA examination report, and the May 2015 VA examination report.

In response, the clinician opined that the Veteran's back and knee disabilities were not caused or aggravated by the Veteran's "ankle conditions," reasoning that there were no records or other evidence to support such a finding.  He added that the back and knees are separate and distinct from the ankle."  Additional clarification is required because the clinician did not address whether the back and knee disabilities were caused or aggravated by the Veteran's pes planus or ankle scar.  Moreover, the clinician did not reconcile his opinions with the August 2006, October 2007, and May 2015 opinions.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, addendum opinions are required.

The Board also observes that the May 2015 back opinion stated that the Veteran's service treatment records contained no documentation of a back condition.  However, an August 1981 service treatment record indicates that during the course of care she reported low back pain and pain with range of motion.  The May 2015 examiner did not address this record.  Thus, a new opinion addressing direct service connection for the Veteran's back disability is necessary.  The clinician should consider the Veteran's testimony regarding back complaints during service as well.  See July 2012 hearing transcript, pp. 23-26.  

On remand, the clinician should consider the May 1996 deposition of Dr. F. M. indicting that the Veteran's leg and ankle were one identity which cannot be separated, and that if the Veteran had an ankle problem it would "definitely" affect her walking, stooping, bending, as well as the knee and hip, mainly because of the changing gait.  See September 18, 1997 correspondence, pg. 41.  Additionally, the clinician is reminded that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from May 2015 to the present.

2.  Next, forward the claims file to an appropriate clinician other than the October 2016 clinician, for addendum opinions.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand.  The clinician is asked to provide responses to the following inquiries:

a)  For the purposes of this opinion, please clarify whether or not there are any right ankle conditions other than the Veteran's service-connected right ankle sprain residuals with DJD and right ankle scar.  If so, please identify all applicable right ankle diagnoses and indicate whether any change in diagnosis represents progression of a prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.

b)  If there is a new and separate ankle condition, state whether it is at least as likely as not that the new condition is related to the Veteran's service, or is caused or aggravated by the Veteran's service-connected right ankle sprain residuals with DJD.

c)  If the new and separate condition is not related to service, to the extent possible distinguish between the effects of the service-connected right ankle sprain residuals with DJD and the nonservice-connected condition.  If it is not possible to distinguish the symptoms, please note that finding.

d)  Whether it is at least as likely as not that the Veteran's low back disability is related to service, to include her documented low back pain in August 1981.

e)  Whether it is at least as likely as not that the Veteran's low back, right knee, and left knee disabilities were caused by her service-connected right ankle sprain residuals with DJD, right ankle scar associated with right ankle sprain residuals with DJD, and pes planus.

f)  Whether it is at least as likely as not that the Veteran's low back, right knee, and left knee disabilities were aggravated by her service-connected right ankle sprain residuals with DJD, right ankle scar associated with right ankle sprain residuals with DJD, and pes planus.

In providing the above opinions, the clinician should consider any separate and distinct ankle condition identified that has been found to be related to service, or any symptoms that cannot be distinguished from the currently service-connected right ankle sprain residuals with DJD.

g)  If any answer is positive with respect to the Veteran's knee claims, state whether it is at least as likely as not that the Veteran's low back disability was caused or aggravated by her right and left knee disabilities.

To the extent possible, the clinician should reconcile his or her opinions with the August 2006 letter from Dr. R. C., the October 2007 VA examination report, and the May 2015 VA examination report.  The clinician should consider the May 1996 testimony of Dr. F. M. that the Veteran's leg and ankle are one identity which cannot be separated, and that if the Veteran had an ankle problem it would "definitely" affect her knee and hip, and walking, stooping, and bending mainly because of the changing gait.  See September 18, 1997 correspondence, pg. 41.  The examiner should also consider the Veteran's statements, including her July 2012 testimony.  

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




